Citation Nr: 0012941	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-18 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to a compensable rating for Hodgkin's 
lymphoma from September 27, 1993 to September 21, 1995.

2.  Entitlement to a compensable rating for Hodgkin's 
lymphoma from September 22, 1995.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 to December 
1978, and from September 1980 to January 1989.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded in December 1999 for 
primarily due process considerations.  The Board finds that 
the action requested in the remand has been accomplished and 
that this matter is now ready for appellate review.

The Board further observes that although the veteran 
apparently made an effort to file a July 1993 notice of 
disagreement with the December 1991 rating decision which 
reduced the rating that was originally assigned for Hodgkin's 
lymphoma from 100 percent to noncompensable, the notice of 
disagreement was not timely filed, and was therefore treated 
by the regional office (RO) as an application for an 
increased evaluation.  The record reflects that the RO's 
denial of this and additional applications for a compensable 
evaluation were also not timely appealed.  Thereafter, the 
veteran was found to have submitted a timely notice of 
disagreement and substantive appeal with respect to a May 
1995 rating decision's denial of an application for an 
increased rating filed on September 27, 1994.  Thus, the 
Board finds that the issue on appeal is confined to a 
consideration of entitlement to a compensable rating from 
September 27, 1993.  This date would be one year earlier than 
the claim for increase received on September 27, 1994, which 
is the earliest possible date an increased rating could be 
granted based upon 38 C.F.R. § 3.344(o)(2) (1999).  Under 
this regulation, the effective date of an award of increased 
compensation is the date of receipt of the claim for 
increase, or the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within one year from such date.  

In addition, the Board notes that the rating criteria for 
this disability were changed effective September 22, 1995 
(the Board's remand incorrectly identified the effective date 
as June 6, 1996), and that the Board is therefore precluded 
from applying the new rating criteria prior to the effective 
date of the new criteria.  See VAOPGCPREC 3-2000.  
Accordingly, this appeal has been separated into several 
issues.  After the effective date of the change in rating 
criteria, manifestations must be considered under both the 
"old" and "new" rating criteria, and the rating assigned 
should be in accordance with whichever criteria are more 
favorable.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Finally, the record reflects that since the veteran was 
service connected for Hodgkin's lymphoma in a rating decision 
in April 1989, the veteran has been service connected and 
assigned separate compensable ratings for other disorders 
determined to be causally related to this service-connected 
disability, including a scalp disorder, a pulmonary disorder, 
and status post carotid subclavian bypass.  Therefore, the 
Board will not consider these manifestations in its 
assessment of entitlement to a compensable evaluation for 
Hodgkin's lymphoma from September 27, 1994.  38 C.F.R. § 4.14 
(1999).  In order for the Board to evaluate the ratings 
assigned for the separately rated manifestations of Hodgkin's 
disease, separately prosecuted claims would have to be 
properly developed on appeal.


FINDINGS OF FACT

1.  For the period of September 27, 1993 to September 21, 
1995, the veteran's Hodgkin's lymphoma was manifested by 
symptoms that were not productive of occasional high-grade 
fever, mild anemia, fatigability, or pruritus.

2.  From September 22, 1995, the veteran's Hodgkin's lymphoma 
was manifested by symptoms that were not productive of 
occasional high-grade fever, mild anemia, fatigability, 
pruritus, or other ratable residuals that are not already 
service connected as secondary to Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
Hodgkin's lymphoma for the period of September 27, 1993 to 
September 21, 1995, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.117, Diagnostic 
Code 7709 (effective prior to September 22, 1995).

2.  The schedular criteria for a compensable evaluation for 
Hodgkin's lymphoma since September 22, 1995, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 
4.117, Diagnostic Code 7709 (effective immediately before and 
after September 22, 1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Hodgkin's lymphoma was previously rated as 
lymphogranulomatosis (Hodgkin's disease).  38 C.F.R. § 4.117, 
Code 7709, effective prior to September 22, 1995.  Under the 
"old" criteria, a 30 percent rating is warranted for 
lymphogranulomatosis with occasional low-grade fever, mild 
anemia, fatigability or pruritus.  A 60 percent rating 
requires general muscular weakness with loss of weight and 
chronic anemia or lymphogranulomatosis with secondary 
pressure symptoms, such as marked dyspnea, edema with pains 
and weakness of an extremity, or other evidence of severe 
impairment of general health.  A 100 percent rating requires 
acute (malignant) types or chronic types with frequent 
episodes of high and progressive fever or febrile episodes 
with only short remissions, generalized edema, ascites, 
pleural effusion, or severe angina with marked general 
weakness.  38 C.F.R. § 4.117, Diagnostic Code 7709, effective 
prior to September 22, 1995.

The 100 percent rating will be continued for one year 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  At this point, 
it there has been no local recurrence or invasion of other 
organs, the rating will be made on the residuals.

As of September 22, 1995, Hodgkin's lymphoma with active 
disease or during a treatment phase will be assigned a 100 
percent evaluation.  This rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory Department 
of Veterans Affairs (VA) examination.

Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e) (1999).  If there has been no local recurrence or 
metastasis, rate on residuals.  38 C.F.R. § 7709, effective 
as of September 22, 1995.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).

The history of this service-connected disability shows that 
service connection for Hodgkin's lymphoma was originally 
granted in April 1989, with a 100 percent rating assigned, 
based on service medical records which revealed an August 
1988 diagnosis of Hodgkin's lymphoma, nodular sclerosing 
type, for which the veteran was placed on chemotherapy.  A 
June 1989 rating decision additionally service connected 
biopsy scars on the left neck and armpit areas, and noted 
that VA examination in May 1989 revealed that the veteran had 
completed chemotherapy and was now scheduled for radiation 
therapy.

A September 1989 rating decision found that the veteran had 
completed six cycles of chemotherapy in February 1989 and 
radiation treatment in June 1989.  Consequently, a new VA 
examination was to be scheduled for appropriate assessment of 
the residuals of Hodgkin's lymphoma.

A September 1990 rating decision proposed to reduce the 
evaluation for the veteran's Hodgkin's lymphoma from 100 
percent to noncompensable based on VA hospitalization records 
for the period of June to August 1990.  There records were 
found to reflect that chemotherapy and radiation treatment 
were completed in February and June 1989, respectively, and 
that the veteran's Hodgkin's lymphoma had remained in 
remission.

After notifying the veteran of the intention to reduce the 
100 percent rating for Hodgkin's lymphoma at his most recent 
address of record, a December 1990 rating decision formally 
assigned a noncompensable rating effective from March 1, 
1991.

Although the RO continued to find the veteran's Hodgkin's 
lymphoma to be in remission in a rating decision in August 
1991, as a result of the veteran's assertion that he did not 
receive notice of the RO's predetermination letter of October 
1990, a November 1991 rating decision extended the effective 
date of reduction from 100 percent to noncompensable to 
February 1, 1992.

An application for an increased evaluation for Hodgkin's 
lymphoma was denied in a rating decision in April 1993 based 
on a finding that the relevant medical evidence revealed that 
the veteran's Hodgkin's lymphoma remained in remission.  This 
rating decision did, however, grant service connection for 
scalp disorder as due to the veteran's Hodgkin's lymphoma, 
and assigned a 10 percent evaluation for this disability.

A February 1994 rating decision denied an application for an 
increased evaluation on the basis that no recurrence or 
symptoms were shown.  A June 1994 rating decision noted that 
a July 1993 notice of disagreement was not timely as to the 
December 1991 rating decision's reduction of the evaluation 
for Hodgkin's lymphoma.  

An April 1995 rating decision again denied an application for 
an increased evaluation for Hodgkin's lymphoma, but granted 
service connection for status post carotid subclavian bypass 
as secondary to Hodgkin's lymphoma.  This disability was 
assigned a 100 percent evaluation, effective from July 20, 
1994, and a 10 percent evaluation, effective from October 1, 
1994.  VA treatment reports for the period of May 1991 to 
February 1995 were found to indicate that an angiogram on 
June 1, 199[4] was interpreted to reveal a right subclavian 
occlusion over a 2.0 centimeter segment distally to the 
common carotid.  The occlusion was noted to be secondary to 
radiation therapy for Hodgkin's lymphoma, which was indicated 
to be remaining in remission.  A carotid subclavian bypass 
graft of the right upper extremity was then performed on July 
20, 1994.  Following a 100 percent evaluation for surgery and 
convalescence to October 1, 1994, residuals of the carotid 
subclavian bypass were evaluated as 10 percent disabling by 
analogy to the major symptoms shown under 38 C.F.R. § 4.104, 
Diagnostic Code 7121, as the veteran was noted to have 
swelling and edema of the right upper extremity.  The 
veteran's Hodgkin's lymphoma, however, was determined to be 
continuing in remission and therefore noncompensable.  

It is noted that additional VA outpatient treatment records 
for the period of October to December 1994 reflect that in 
November 1994, the veteran complained of experiencing the 
signs of arthritis, and the diagnostic impression included 
osteoarthritis of the hands, knees, and shoulders.  In the 
middle of the month, the veteran complained of bilateral 
swelling of the upper extremities, and at the end of the 
month, the veteran reported a two week history of swelling in 
his hands and fingers, and pain in his hands, shoulder and 
neck.  This complaint carried over into December 1994, at 
which time examination during the middle of the month 
revealed swelling in the hands in a "puffy" pattern without 
pitting edema.  At this time, it was believed that the 
veteran had possibly developed vascular complications from 
his previous surgery to remove obstruction in the 
subclavian/carotid system.  The physician further commented 
that there was no convincing evidence of 
reactivation/recurrence of Hodgkin's disease, but that this 
would continue to bear periodic monitoring (e.g. to include a 
repeat computed tomography (CT) of the chest in a few months 
to check for progression).  

Additional VA outpatient and hospital records for the period 
of January to February 1995 reflect that in early January 
1995, the veteran complained of continuing swelling in his 
arms, hands, and fingers, but that his facial swelling, 
redness, pain and itching had decreased.  Examination at this 
time revealed decreased swelling of the face and no 
infection, and at the end of January 1995, he was noted to be 
mildly compromised/malnourished (II) as secondary to 
Hodgkin's lymphoma and diabetes mellitus, and he reported 
swelling in both upper extremities but no pitting edema.  

A VA hospital summary from February 1995 reflects that the 
veteran was admitted at the end of the previous month with 
diagnoses including status post Hodgkin's lymphoma currently 
in remission, upper extremity swelling believed to be related 
to a lymphatic obstruction in the upper body, acute dyspnea 
possibly secondary to obstructive lung disease, and status 
post right subclavian artery bypass with chemotherapy and 
radiation therapy.  The veteran's complaints at this time 
were increased dyspnea on exertion, swelling in the face and 
upper extremity and chest tightness.  

VA outpatient records from February 1995 reflect abnormal 
pulmonary function examination and a diagnosis of obstructive 
lung disease.

VA outpatient treatment records from February to June 1995 
reflect that in March 1995, it was again noted that the 
reason for the veteran's swelling of the upper extremities 
was not clear and that there was no current evidence of 
activation of Hodgkin's disease.  Two days later, there was a 
diagnosis of possible Cushing's syndrome as evidenced by 
symptoms of swelling and fatigue, and several days 
thereafter, it was noted that the veteran was being evaluated 
for possible Cushing's syndrome, which was indicated to have 
a characteristic of muscle weakness/myopathy.  Other systems 
possibly involved included adrenal glands, cardiovascular, 
pituitary and/or musculoskeletal.  In April 1995, the veteran 
continued to complain of dyspnea and swelling and in May 
1995, the veteran reported no improvement.  At this time, the 
veteran's dyspnea was assessed to be possibly secondary to 
his chronic heart failure with a component of obstructive 
lung disease.  

Private pulmonary consultation at the B. Medical Clinic in 
June 1995 revealed the veteran's history of Hodgkin's disease 
in 1988 and the subsequent development of intermittent 
dyspnea in 1991.  The veteran reported that he had been told 
that he had chronic obstructive pulmonary disease (COPD), 
congestive heart failure, and possibly pneumonia, and the 
veteran continued to complain of dyspnea on exertion and 
occasionally at rest.  It was noted that the veteran also 
generally complained of chronic fatigue and weakness.  The 
veteran also complained of muscle cramps and chronic joint 
pain and swelling.  With respect to Hodgkin's lymphoma, the 
veteran indicated that a recent CT of the abdomen revealed 
small lesions in the abdomen, which were described as "not 
significant."  The veteran noted that at the time that 
Hodgkin's was diagnosed in 1988, he underwent a laparotomy, 
which revealed Hodgkin's lesions in the liver which were 
removed.  Examination of the lungs revealed some diminished 
respiratory sounds but no wheezes or rhonchi, and the abdomen 
was found to be nontender and without palpable masses.  

The impression was history of Hodgkin's disease treated by 
chemotherapy and radiation to the neck and chest, status post 
laparotomy reportedly involving resection of liver lesions in 
1992.  It was also noted that the veteran had dyspnea which 
could be due to a combination of asthma/COPD.

VA outpatient records from July 1995 reflect that pulmonary 
function tests revealed that the veteran's vital capacity was 
low. 

A July 1995 VA medical statement from Dr. B. indicates that 
Dr. B. had been following the veteran since November 1994, 
and that the liver surgery in 1992 revealed benign reactive 
lymph nodes.  When Dr. B. began following the veteran in 
November 1994, the veteran complained of dyspnea that 
resulted in a hospital admission in January 1995.  At that 
time, Dr. B. noted that the veteran also had swelling of his 
upper extremities for which he underwent extensive 
evaluation.  Pulmonary tests demonstrated a low vital 
capacity, and while Dr. B. had opined the impression that the 
veteran's decreased cardiac function might have been the 
result of Adriamycin therapy, the cause of pulmonary 
abnormalities was indicated to be unclear.  The current 
diagnoses included severe dyspnea secondary to restrictive 
lung disease of unclear etiology, left ventricular 
dysfunction with global hypokinesis and an ejection fraction 
of 40 percent, possibly secondary to Adriamycin toxicity, 
Hodgkin's lymphoma, status post radiation therapy and 
chemotherapy, and status post carotid subclavian bypass.  It 
was noted that the veteran's medical condition was not 
static, and that his pulmonary function could continue to 
deteriorate.

A VA outpatient record from August 1995 reflects an 
assessment which included restrictive lung disease.  At this 
time, the examiner commented that if new lesions were seen on 
CT, biopsy to rule out lymphoma spread would be indicated.

Private medical records from October 1995 reflect that a lung 
biopsy was interpreted to reveal mild to moderate 
interstitial fibrosis.

VA outpatient records for the period of November 1995 to 
September 1996 reflect that in November 1995, the diagnosis 
included history of Hodgkin's disease with no recurrence.  In 
April 1996, the veteran complained of an increase in the size 
of a growth under the left armpit which was diagnosed as an 
inflamed skin tag of the left axilla.  In May 1996, the 
veteran complained of increased dyspnea indicated to possibly 
be secondary to restrictive lung disease, and in September 
1996, the diagnoses were noted to include restricted lung 
disease secondary to radiation and chemotherapy for Hodgkin's 
lymphoma, Hodgkin's lymphoma, and left ventricular 
dysfunction secondary to chemotherapy treatment.  

An October 1996 VA medical statement from Dr. W. reflects the 
opinion that the long-term complications of the prior 
treatment for the veteran's Hodgkin's disease had almost 
certainly played a major role in the deterioration of the 
veteran's physical condition.  These complications were noted 
to include dyspnea associated with the veteran's restrictive 
lung disease causally related to radiation therapy, and 
peripheral edema and decreased cardiac ejection fraction of 
40 percent, believed to be causally related to chemotherapy. 

A December 1996 rating decision denied a compensable rating 
for the veteran's Hodgkin's lymphoma, but granted service 
connection for a pulmonary disability as secondary to 
service-connected disability, assigning a 30 percent rating 
from November 1994, a 60 percent evaluation from January 
1995, and a 100 percent evaluation from September 1996.

VA outpatient records for the period of July to August 1999 
reflect that the veteran was being followed status post a 
right brachial carotid bypass during which he sustained a 
right myocardial infarction with resulting left hemiparesis.

VA housebound status examination in August 1999 revealed a 
diagnosis of stroke with left hemiparesis.

VA outpatient records for the period of September to December 
1999 reflect that the veteran continued to be followed for 
his heart condition.  His Hodgkin's disease was noted to be 
stable in September and October 1999, and again in December 
1999, and in November 1999 his Hodgkin's disease was noted by 
history only.  


II.  Analysis

In evaluating the medical evidence for the period of 
September 27, 1993 to September 21, 1995, the Board finds 
that a compensable rating was not warranted under the "old" 
criteria applicable to Hodgkin's lymphoma.  While the 
evidence of record for this period clearly shows swelling in 
the upper extremities and increased dyspnea, these symptoms 
were not indicated to be manifestations of Hodgkin's 
lymphoma, and may therefore not be considered representative 
of active residuals of the disease.  For example, even though 
the veteran complained of fatigue and weakness during this 
time frame, this complaint was not directly linked to 
Hodgkin's lymphoma.  In fact, the Board notes that in 
December 1994 and February 1995, the veteran's Hodgkin's 
lymphoma was noted to continue to be in remission.  Moreover, 
as was alluded to earlier, the veteran's respiratory and 
heart problems were ultimately separately service-connected 
and compensably rated as secondary to Hodgkin's disease, and 
it would violate the rule against pyramiding to consider the 
same symptoms for an increased rating for another service-
connected disability under a different Diagnostic Code.  
38 C.F.R. § 4.14.  Consequently, as the medical evidence does 
not reflect any symptoms specifically associated with the 
veteran's Hodgkin's disease during this period, the Board 
finds that there are no symptoms of the type of occasional 
low-grade fever, mild anemia, fatigability or pruritus 
required for a 30 percent rating under the "old" criteria 
found in Diagnostic Code 7709.

The Board finds that the record clearly does not evidence the 
type of symptoms during this period required for ratings even 
higher than 30 percent under former 38 C.F.R. § 4.117, 
Diagnostic Code 7709 (effective prior to September 22, 1995).  
Consequently, based on the above, the Board finds that the 
veteran's Hodgkin's lymphoma did not more nearly approximate 
the criteria necessary for a compensable rating during the 
period of September 27, 1994 to September 21, 1995.

Since September 22, 1995, while the evidence more clearly 
supports a relationship between the veteran's heart and 
pulmonary disability and the treatment the veteran received 
for his Hodgkin's lymphoma, it continues to document no 
recurrence of the veteran's Hodgkin's lymphoma.  Furthermore, 
the medical records and reports have not shown any evidence 
of occasional low-grade fever, mild anemia, fatigability or 
pruritus specifically noted as residuals of Hodgkin's 
lymphoma.  

The regulations provide that a 100 percent evaluation will be 
assigned for active disease and a period of six months 
following cessation of chemotherapy.  The record demonstrates 
that the veteran's condition is stable with no recurrence and 
that his last cycle of chemotherapy was long before September 
22, 1995.  Thereafter, the regulations state that ratings 
will be assigned based on residuals shown on VA examination.  
However, the medical evidence of record does not demonstrate 
any residuals of his Hodgkin's lymphoma.

Therefore, a compensable rating for Hodgkin's lymphoma from 
September 22, 1995 under any of the pertinent old or new 
criteria is also not warranted.  In this regard, the Board 
notes whether the "old" or the "new" criteria is more 
favorable to the veteran is not evident on this record.  In 
any event, since he would not be entitled to an increased 
rating under either criteria, the question as to which is 
more favorable is moot.  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim for an increased (compensable) evaluation for 
Hodgkin's lymphoma.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).






ORDER

Entitlement to a compensable rating for Hodgkin's lymphoma 
for the period of September 27, 1993 to September 21, 1995, 
is denied.

Entitlement to a compensable rating for Hodgkin's lymphoma 
from September 22, 1995, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

